             Case 2:15-cv-01483-JLR Document 529
                                             528 Filed 07/13/20 Page 1 of 3
                                                                          4




 1                                                    THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10   KATHERINE MOUSSOURIS, et al.,               Case No. 2:15-cv-01483-JLR
11                      Plaintiffs,              JOINT STIPULATION AND ORDER
                                                 REGARDING VOLUNTARY DISMISSAL
12          v.                                   OF HOLLY MUENCHOW’S CLAIMS
13   MICROSOFT CORPORATION,
14                      Defendant.
15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATION AND ORDER REGARDING DISMISSAL
     OF HOLLY MUENCHOW’S CLAIMS
     Case No. 2:15-cv-01483-JLR
             Case 2:15-cv-01483-JLR Document 529
                                             528 Filed 07/13/20 Page 2 of 3
                                                                          4




 1              STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

 2          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Holly Muenchow

 3   and Defendant Microsoft Corporation hereby stipulate that Plaintiff Muenchow’s claims in this

 4   action are dismissed with prejudice, each party to bear its own attorney fees and costs.

 5
     Dated: July 13, 2020                           LIEFF CABRASER HEIMANN &
 6                                                  BERNSTEIN, LLP
 7

 8                                                  By:/s/Anne B. Shaver

 9                                                  Kelly M. Dermody (admitted pro hac vice)
                                                    Anne B. Shaver (admitted pro hac vice)
10                                                  LIEFF, CABRASER, HEIMANN &
                                                    BERNSTEIN, LLP
11                                                  275 Battery Street, 29th Floor
12                                                  San Francisco, CA 94111-3339
                                                    Telephone: (415) 956-1000
13                                                  Facsimile: (415) 956-1008
                                                    E-Mail: kdermody@lchb.com
14                                                  E-Mail: ashaver@lchb.com
15
                                                    Adam T. Klein (admitted pro hac vice)
16                                                  Ossai Miazad (admitted pro hac vice)
17                                                  OUTTEN & GOLDEN LLP
                                                    3 Park Avenue, 29th Floor
18                                                  New York, NY 10016
                                                    Telephone: (212) 245-1000
19                                                  Facsimile: (212) 977-4005
                                                    E-Mail: ATK@outtengolden.com
20
                                                    E-Mail: OM@outtengolden.com
21

22
                                                    Attorneys for Plaintiffs
23

24

25

26
     STIPULATION AND ORDER REGARDING DISMISSAL
     OF HOLLY MUENCHOW’S CLAIMS
     Case No. 2:15-cv-01483-JLR                   -1-
             Case 2:15-cv-01483-JLR Document 529
                                             528 Filed 07/13/20 Page 3 of 3
                                                                          4




 1   Dated: July 10, 2020                        ORRICK, HERRINGTON & SUTCLIFFE LLP

 2                                               By: /s/ Mark S. Parris
                                                     /s/ Lynne C. Hermle
 3                                                   /s/ Jessica R. Perry
                                                     Mark S. Parris (WSBA No. 13870)
 4                                                   mparris@orrick.com
 5                                                  701 Fifth Avenue
                                                    Suite 5600
 6                                                  Seattle, Washington 98104
                                                    Telephone: +1-206-839-4300
 7                                                  Facsimile: +1-206-839-4301
                                                    Attorneys for Defendant
 8
                                                    Lynne C. Hermle (Admitted pro hac vice)
 9                                                  lchermle@orrick.com
10                                                  Jessica R. Perry (Admitted pro hac vice)
                                                    jperry@orrick.com
11
                                                    1000 Marsh Road
12                                                  Menlo Park, California 94025
                                                    Telephone: 650-614-7400
13                                                  Facsimile: 650-614-7401
14

15

16

17
                                                           ORDER
18
     PURSUANT TO STIPULATION, IT IS SO ORDERED:
19

20

21
                13th day of _____,
     Dated this ____         July 2020                    A
                                                         __________________________________
                                                         THE HONORABLE JAMES L. ROBART
22

23

24

25

26
     STIPULATION AND ORDER REGARDING DISMISSAL
     OF HOLLY MUENCHOW’S CLAIMS
     Case No. 2:15-cv-01483-JLR                    -2-
